Citation Nr: 9900185	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-20 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had over 20 years of military service between 
April 1936 and December 1957.  This appeal arises from a June 
1996 rating decision of the Baltimore, Maryland, regional 
office (RO) which denied entitlement to a total disability 
evaluation based upon individual unemployability.  The notice 
of disagreement was received in May 1997.  The statement of 
the case was issued in July 1997.  The veterans substantive 
appeal was received in July 1997.


REMAND

The veteran appears to have raised a claim for service 
connection for the residuals of a hernia in an October 1997 
statement.  The RO has not addressed this issue.  The issue 
of the veterans entitlement to service connection for the 
residuals of a hernia is inextricably intertwined with the 
current appeal and must be adjudicated in connection 
therewith.

During the course of this appeal, the veteran has repeatedly 
indicated that his service-connected disabilities have not 
been properly evaluated.  Notably, in a statement dated in 
July 1997, he stated that a total schedular rating was 
warranted for his anxiety disorder.  In a statement from him 
received in May 1996, he indicated that the ratings assigned 
his service connected disabilities do not reflect the 
severity of the conditions.  The issues of increased 
evaluations for the veterans service-connected disabilities 
have not been adjudicated.

The United States Court of Veterans Appeals (Court) has held 
that a claim for total disability rating based on individual 
unemployability is inextricably intertwined with a subsequent 
claim for an increased rating for a service-connected 
disability.  Babchak v. Principi, 3 Vet. App. 466 (1992).  A 
claim that is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to 
the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, the increased rating issues must be 
adjudicated in connection with the current claim.

In that regard, the Board notes that the veteran has not been 
afforded a VA examination of his service-connected 
disabilities since 1995.  The development of facts includes a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran should be afforded VA orthopedic, 
neurological, psychiatric, gastrointestinal, and cardiology 
examinations.

The importance of appearing for the examinations should be 
emphasized to the veteran.  He should be advised that failure 
to report, without good cause, for any examination scheduled 
in connection with a claim for an increased rating or total 
disability evaluation based upon individual unemployability, 
may result in denial of those claims.  38 C.F.R. § 3.655 
(1998).

Finally, the Board observes that by rating action of February 
1996, service connection for frostbite was denied.  By letter 
dated that same month, the veteran was notified of this 
decision and of his appellate rights.  In May 1996, the 
veteran submitted a formal claim for individual 
unemployability benefits.  In an accompanying letter, the 
veteran took issue with the rating decision concerning the 
issue of service connection for frostbite.  (See page 1 of 
the letter.)  While the veteran makes reference to a rating 
action of 12/12/96, it appears that this is a clerical error 
and that he meant to say 2/12/96.  The RO should determine 
whether this may be considered a timely notice of 
disagreement to the denial of benefits for service connection 
for frostbite.  Thereafter, the veteran must be issued a 
statement of the case on the underlying issue.  As the filing 
of a notice of disagreement places a claim in appellate 
status, the ROs failure to issue a Statement of the Case is 
a procedural defect requiring remand.  See Godfrey v. Brown, 
5 Vet. App. 127, 132 (1993); see also Archibold v. Brown, 9 
Vet. App. 124, 130 (1996).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should inform the veteran that 
it will consider the issue of entitlement 
to service connection for a hernia.  He 
should be provided the opportunity to 
furnish additional evidence or argument 
on this issue.  In the event, service 
connection is denied, the veteran should 
be furnished a supplemental statement of 
the case and informed of the need to file 
a timely substantive appeal if the Board 
is to consider this issue.

2.  The RO should determine whether the 
May 1996 letter from the veteran may be 
considered a timely notice of 
disagreement to the February 1996 rating 
action denying service connection for 
frostbite.  Thereafter, the RO should 
furnish the veteran with a Statement of 
the Case (SOC) on the issue of service 
connection for the residuals of 
frostbite.  The SOC should include 
citations to all pertinent regulations.  
The veteran should be informed that he 
must file a substantive appeal to the SOC 
if he wishes the Board to consider this 
issue.

3.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected 
disabilities since 1996.  The veteran 
should also be requested to furnish 
information as to whether he applied for 
disability benefits from the Social 
Security Administration.  If veteran did 
apply for Social Security disability 
benefits, the RO should obtain from the 
Social Security Administration the 
administrative decision and any 
underlying medical records used to 
consider the veterans claim.  After 
securing the necessary release(s), the RO 
should obtain these records.

4.  The RO should schedule the veteran 
for VA orthopedic, neurological, 
psychiatric, gastrointestinal, and 
cardiology examinations to determine the 
current severity of his service-connected 
disabilities.  The veteran should be 
notified of the date, time, and place of 
the examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating or total 
disability evaluation based upon 
individual unemployability.  A copy of 
this notification letter should be 
associated with the claims file.

5.  After the above development has been 
completed, the veteran should be afforded 
VA orthopedic, neurological, psychiatric, 
gastrointestinal, and cardiology 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision must be provided 
to each physician.  Such tests as the 
examiners deem necessary should be 
performed.

a.  Specific instructions for orthopedic 
examiner: The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should be asked to 
state the ranges of motion of the 
cervical, dorsal, and lumbar spine 
in degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the cervical, dorsal, and 
lumbar spine in degrees.

II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of must 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis for each joint due to any 
weakened movement, excess 
fatigability, or incoordination.

III.  The examiner should be asked 
to express an opinion on whether 
pain in the neck, upper back, and/or 
lower back could significantly limit 
functional ability during flare-ups 
or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis for each joint 
due to pain on use or during flare-
ups.

IV.  The examiner should describe 
the effects of the veterans 
traumatic arthritis of the spine has 
on his ability to be gainfully 
employed.

b.  Specific instructions for the 
neurological examiner: The examiner 
should identify each nerve involved in 
the service-connected radiculopathy of 
the left and right upper extremity and 
specify the manifestations resulting from 
damage to each affected nerve.  The 
examiner should also indicate whether 
there is complete or incomplete paralysis 
of each affected nerve.  If incomplete, 
it should be noted whether it is mild, 
moderate or severe.  The effect of any 
disability on the veteran's employability 
should be discussed.

c.  Specific instructions for the 
psychiatric examiner: Copies of the 
revised criteria for rating psychiatric 
disabilities which came into effect 
November 7, 1996 and the criteria in 
effect prior to November 7, 1996, must be 
provided to the physician.  While a 
percentage rating must not be assigned by 
the examiner, the examiner must address 
each and every factor enumerated in the 
criteria under both old and new rating 
schedules.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multiaxial evaluation of the 
service-connected psychiatric disorder, 
including a score on the GAF scale on 
axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should render an opinion as to 
the degree of industrial inadaptability 
due to the veterans service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner should 
so state.  The examiner should discuss 
social impairment as it affects 
industrial adaptability and otherwise.

d.  Specific instructions for 
gastrointestinal examiner:  The examiner 
should determine whether the veterans 
history of dysentery with irritable bowel 
syndrome is manifested by diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress; frequent episodes of bowel 
disturbance with abdominal distress; or 
disturbances of bowel function with 
occasional episodes of abdominal 
distress.  The examiner should describe 
the effects of the veterans irritable 
bowel syndrome on his ability to be 
gainfully employed.

e.  Specific instructions for cardiology 
examiner:  In conjunction with the 
examination, the examiner must review the 
revised criteria for rating 
cardiovascular disabilities which came 
into effect January 12, 1998, together 
with the criteria in effect prior to 
January 12, 1998.  The examiner should be 
asked to determine the severity of the 
veterans service-connected coronary 
artery disease.  Such tests as the 
examiner deems necessary should be 
performed, to include the appropriate 
exercise test(s) needed to properly 
calculate the veterans METs (metabolic 
equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  It should also be noted 
whether the veteran has the need for 
medication, whether he has cardiac 
hypertrophy or dilatation on diagnostic 
study and whether he has congestive heart 
failure and the frequency of same or left 
ventricular dysfunction (including the 
ejection fraction).  The examiner should 
describe the effects of the veterans 
coronary artery disease has on his 
ability to be gainfully employed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the case should be reviewed by 
the RO.  As the rating criteria for 
cardiovascular and psychiatric 
disabilities has changed during the 
pendency of the claim, both the old and 
revised regulations must be considered, 
and the one most favorable to the veteran 
applied.  However, a rating under the 
revised criteria may not be made prior to 
the effective date of the regulation.  
Further, in evaluating the veterans 
service-connected back disability, the 
provisions of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  If 
any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.655 if appropriate, and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
